Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
23, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00812-CV

                     TARGET CORPORATION, Appellant

                                         V.

                      D&H PROPERTIES, LLC, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-02168


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 9, 2019. On December 23,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
Appellant’s motion also requests that this court retain access to the record filed in
this interlocutory appeal and grant the parties permission to cite to this appeal’s
record in a potential appeal from the final judgment in the underlying case.

      The request for dismissal is granted. The requests regarding the record are
denied without prejudice to any party’s making a similar request if necessary, in the
event of an appeal from the final judgment.

      The appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2